DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Acknowledgement is hereby made of receipt and entry of the communication filed 29 June, 2022. Claims 1, 3, 5, 7-13, 21, 24, 25, 28, 33-36, 39, and 40 are pending in the instant application. Claims 28, 33-36, 39, and 40 stand withdrawn from further consideration by the Examiner, pursuant to 37 C.F.R. § 1.142(b), as being drawn to a non-elected invention. Claims 1, 3, 5, 7-13, 21, 24, and 25 are currently under examination. A complete reply to the final rejection must include cancellation of nonelected claims or other appropriate action (37 C.F.R. § 1.144). See M.P.E.P. § 821.01.

Joint Inventors, Common Ownership Presumed
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary. Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.	
35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The previous rejection of claims 1, 5, 13, and 21 under 35 U.S.C. § 103 as being unpatentable over Venditti et al. (2018) in view of Daniel et al. (2015), is hereby withdrawn in response to Applicant’s amendment and arguments. 

	The previous rejection of claims 8 and 12 under 35 U.S.C. § 103 as being unpatentable over Venditti et al. (2018) in view of Daniel et al. (2015), as applied supra to claim 1, and further in view of Chandran et al. (2012), is hereby withdrawn in response to Applicant’s amendment and arguments.

	The previous rejection of claims 3, 7, 24, and 25 under 35 U.S.C. § 103 as being unpatentable over Venditti et al. (2018) in view of Daniel et al. (2015), as applied supra to claim 1, and further in view of Veldhoen et al. (2008), is hereby withdrawn in response to Applicant’s amendment and arguments.

	The previous rejection of claims 9-11 under 35 U.S.C. § 103 as being unpatentable over Venditti et al. (2018) in view of Daniel et al. (2015), as applied supra to claim 1, and further in view of Balazs and Baltimore (2012), is hereby withdrawn in response to Applicant’s amendment and arguments.

	Claims 1, 5, 8, 12, 13, 21, 24, and 25 are rejected under 35 U.S.C. § 103 as being unpatentable over Chandler et al. (2017; published online 25 October, 2016), in view of Carstea et al. (U.S. Pat. No. 6,426,198 B1, issued 30 July, 2002) and Daniel et al. (2015; previously cited). Amended claim 1 is directed toward a nucleic acid construct for the expression of NPC1 in a cell, wherein said construct contains a human codon-optimized NPC1 gene. Claim 5 further defines the promoter (e.g., truncated EF1α, mini-EF1α, or EF1αS). Claim 8 further defines the nature of the transgene (e.g., SEQ ID NO.: 1 which corresponds to co-hNPC1). Claims 12, 13, 21, and 24 provide additional details about the construct and vector (e.g., comprises the mini-EF1α promoter and co-hNPC1 of SEQ ID NO.: 26 or AAV ITRs). Claim 25 simply references a cell comprising an expression vector encoding hNPC1.
	Chandler et al. (2017) demonstrated that administration of an AAV expression vector encoding hNPC1 under the control of a mini-EF1α promoter expressed therapeutic levels of hNPC1. Vector construction details were provided on pp. 53 and 61. This teaching is silent about the actual coding potential of the hNPC1 gene and codon optimization. Carstea and coinventors provide the complete nucleotide sequence of the hNPC1 gene (see SEQ ID NOS.: 1 and 2). This protein appears to be identical to the one disclosed in the instant application. Daniel et al. (2015) provide software that enables one of ordinary skill in the art to optimize nucleic acid inserts for human expression. 
	Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the NPC1 insert of Chandler et al. (2017), using the teachings of Carstea et al. (2002) and Daniel et al. (2015), to optimize gene expression utilizing standard and routine codon optimization techniques. One of ordinary skill in the art would have reasonably expected the claimed insert to display higher expression levels in human cells as compared to non-optimized sequences. It is noted that Chandler et al. (2017) is authored by three of the current inventors. However, the 102(b)(1)(A) inventor-originated disclosure exception does not currently apply because this teaching originates from a different inventive entity. 

	Claims 3 and 7 are rejected under 35 U.S.C. § 103 as being unpatentable over Chandler et al. (2017; published online 25 October, 2016), in view of Carstea et al. (U.S. Pat. No. 6,426,198 B1, issued 30 July, 2002) and Daniel et al. (2015), as applied supra to claim 1, in view of Veldhoen et al. (2008; previously cited). The claims reference an hNPC1-PTD fusion, wherein the PTD domain comprises HIV Tat, TP10, or TP2. Veldhoen et al. (2008) disclose various CPPs including Tat and TP10 (see Table 1, p. 1283). Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a CPP/PTD motif into the codon-optimized NPC1 expression cassette of Chandler et al. (2017), Carstea et al. (2002) and Daniel et al. (2015), to increase targeting of the protein to the desired location.


	Claims 9-11 are rejected under 35 U.S.C. § 103 as being unpatentable over Chandler et al. (2017), in view of Carstea et al. (2002) and Daniel et al. (2015; previously cited), as applied supra to claim 1, in view of Balazs and Baltimore (U.S. Pub. No. 2012/0232133 A1, published 13 September, 2012; previously cited). The claims further require the utilization of a synthetic intron (intron S) to improve transgene expression from the AAV vector. Balazs and Baltimore (2012) provide a synthetic intron that facilitates transgene expression in AAV vectors. Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a synthetic intron into the codon-optimized NPC1 expression cassette of Chandler et al. (2017), Carstea et al. (2002) and Daniel et al. (2015), to increase transgene expression.

Action Is Final
THIS ACTION IS MADE FINAL. Applicant’s amendment necessitated any and all new grounds of rejection set forth in this Office action. Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

	Correspondence
	Any inquiry concerning this communication should be directed to Jeffrey S. Parkin, Ph.D., whose telephone number is (571) 272-0908. The Examiner can normally be reached Monday through Friday from 10:00 AM to 6:00 PM. A message may be left on the Examiner's voice mail service. If attempts to reach the examiner are unsuccessful, the Examiner's supervisor, Janet L. Andres, Ph.D., can be reached at (571) 272-0867. Direct general status inquiries to the Technology Center 1600 receptionist at (571) 272-1600.

Applicants are reminded that except as provided in paragraphs 37 C.F.R. § 1.1(a)(3)(i), (a)(3)(ii), and (d)(1) of this section, all general correspondence intended for the United States Patent and Trademark Office (Office) should be addressed to the mailing address set forth in 37 C.F.R. § 1.1 (e.g., Director of the United States Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450), or to specific areas within the Office as set out in paragraphs (a)(1), and (a)(3)(iii) of this section. Patent-related papers may be hand-carried to the Office in Alexandria, Va. Correspondence cannot be hand-carried to the Regional Offices. If the correspondence is hand-carried to the Office, with limited exceptions (see M.P.E.P. § 502, subsection III) it must be delivered to: United States Patent and Trademark Office, Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA 22314. Applicants are encouraged consider filing new patent applications (as well as patent-related correspondence) via the Office electronic filing system (EFS-Web) whenever permitted. See the EFS-Web Guidance and Resources page of the USPTO website (www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources) for additional information. See also M.P.E.P. § 502.05. All patent application related correspondence transmitted by facsimile must be directed to the central facsimile number, with a few exceptions below. The central facsimile number is (571) 273-8300. Replies to Office actions including after-final amendments that are transmitted by facsimile must be directed to the central facsimile number. Correspondence such as draft proposed amendments for interviews may continue to be transmitted by facsimile to the Technology Centers (TCs) and should be made of record as part of the interview summary record. See M.P.E.P. § 713.04. New applications cannot be transmitted by facsimile and are not entitled to the benefit of a Certificate of Transmission under 37 C.F.R. § 1.8.

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully,

/JEFFREY S PARKIN/Primary Examiner, Art Unit 1648                                                                                                                                                                                                                                                                                                  08 October, 2022